Appeal from order, Supreme Court, New York County, entered December 19, 1972, unanimously dismissed as academic, without costs and without disbursements. Order, Supreme Court, New York County, entered February 14, 1973, insofar as it denied the application for appointment of a specifically named successor cocommittee unanimously reversed, on the law and on the facts and in the exercise of discretion, without costs and without disbursements, petitioners’ application granted and John Ward, Esq.* is appointed as successor cocommittee. All of the persons intimately concerned with the welfare of the incompetent heartily indorsed the appointment of Mr. Ward as successor cocommittee. He is well qualified to serve in that capacity. While this court recognizes that the coeommittee designated by Special Term is highly qualified, competent and of unquestioned integrity, we find that it was an improvident exercise of discretion not to accede to the wishes and concerns of those most closely affiliated with the incompetent. Concur — Markewich, J. P., Nunez, Lane, Steuer and Capozzoli, JJ.